1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     FREDERICK L. CAERY,                                  Case No. 2:18-cv-00730-JCM-CWH

10                                        Plaintiff,               ORDER
             v.
11
      CLARK COUNTY DETENTION CENTER,
12    et al.,

13                                   Defendants.

14

15   I.     DISCUSSION

16          According to the Clark County Detention Center (“CCDC”) inmate database,

17   Plaintiff is no longer incarcerated at CCDC. Plaintiff has not filed an updated address

18   notification with the Court. The Court notes that pursuant to Nevada Local Rule of

19   Practice IA 3-1, a “pro se party must immediately file with the court written notification of

20   any change of mailing address, email address, telephone number, or facsimile number.

21   The notification must include proof of service on each opposing party or the party’s

22   attorney. Failure to comply with this rule may result in the dismissal of the action, entry of

23   default judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R.

24   IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of this order to

25   file his updated address with this Court. If Plaintiff does not update the Court with his

26   current address within thirty (30) days from the date of entry of this order, the Court will

27   recommend dismissal of this action without prejudice.

28
                                                       1
1
     II.    CONCLUSION
2
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
3
     with the Court within thirty (30) days from the date of this order.
4
            It is further ordered that failure to comply with this order will result in a
5
     recommendation that the case be dismissed without prejudice.
6

7           DATED: February 6, 2019

8

9
                                                UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
